UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6856



WILLIAM E. PARKER,

                                              Plaintiff - Appellant,

          versus


PRINCE WILLIAM COUNTY; EILEEN STOUT, Superin-
tendent, Dumfries District; DONALD E. KIDWELL,
Superintendent Woodbridge District; JAMES J.
MCCOART, Superintendent Neabsco District; G.
RICHARD PFITZNER, Superintendent Coles Dis-
trict; JOSEPH D. READING, Superintendent
Brentsville District; KATHLEEN K. SEEFELDT,
Superintendent Occoquan District; DONALD L.
WHITE, Superintendent Gainesville District; C.
A. ROLLINS, Sheriff, Prince William County, et
al.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-81-1049-AM)


Submitted:   September 20, 2001       Decided:   September 27, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
William E. Parker, Appellant Pro Se.     Alan Katz, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Ross Garrett
Horton, Assistant County Attorney, James Earl Barnett, Jr.,
Assistant County Attorney, Prince William, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William E. Parker appeals the district court’s order denying

his “Motion to Reinstate Judgment” in his effort to obtain a mone-

tary award in a 1982 class action lawsuit.    We have reviewed the

record and the district court’s order and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Parker v. Prince William County, No. CA-81-1049-AM (E.D. Va. Apr.

12, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2